

Nicor Inc.
Form 10-Q
Exhibit 10.02


NICOR INC.
DIRECTORS’ DEFERRED COMPENSATION PLAN
 
(As Amended and Restated Effective as of January 1, 2008)
 
SECTION 1. Name. NICOR Inc. previously established “NICOR Inc. Directors’
Deferred Compensation Plan,” which is herein referred to as the “Plan.” The
following provisions constitute an amendment and restatement of the Plan,
effective as of January 1, 2008, except as otherwise specifically provided
herein. The provisions of this Plan as amended and restated shall apply to all
deferrals and earnings made under the Plan (whether or not made before or after
January 1, 2008) for each individual who was a director (a “Director”) of NICOR
Inc. (the “Company”) on January 1, 2008.
 
SECTION 2. Participation. A Director of the Company may elect to defer the
payment or portion thereof owed for the:
 
(i)        retainers; or
 
(ii)     meeting fees; or
 
            (iii)   awards under the NICOR Inc. Directors' Stock Value Plan made
after January 1, 2008; or
 
(iv)     any combination of (i)-(iii) above.
 
Such election must be communicated to the Company in writing prior to December
31 of the year prior to the term for which the Director may be reelected. For a
Director first elected or appointed to the Board, such election shall be
communicated to the Company in writing within thirty (30) days of the date the
Director is first elected or appointed to the Board; provided such deferment
shall apply only to the compensation earned after such written election is
communicated to the Company. Once made an election shall continue in force with
respect to succeeding terms of the Director’s service unless the Director shall
advise the Company in writing prior to December 31 of the year prior to the year
of reelection that he or she elects to terminate or change the terms of such
deferment effective with such reelection. In addition, such election shall
specify the manner and date on which the Director elects to receive payment of
the deferred amount under Subsection 3.1 below. Directors who were Directors on
January 1, 2007,
 
 
1

--------------------------------------------------------------------------------


shall file an election as to the time and form of payment of all their
deferrals, whether made prior to or after such date by December 31, 2007;
provided, no such election may accelerate payment of any deferrals into 2007.
Notwithstanding any deferral election in existence to the contrary, no retainers
or meeting fees paid after the Director’s Separation from Service (whether or
not earned prior to such Separation from Service) may be deferred under this
Plan.


SECTION 3. Method of Deferment. Compensation deferred by a Director under
Section 2 shall be credited and paid in the following manner: 
 


 
3.1
The Company shall accrue such deferred compensation to a deferred compensation
account on its books, such accruals to commence as of the respective date
payments of such amounts would have been made by the Company. The establishment
of such deferred compensation account is solely for bookkeeping purposes, and
shall not represent assets held in trust or as a segregation of the assets of
the Company, or any other form of funding of the deferred compensation.

 

 
3.2
Commencing with the first day of each calendar quarter following (a) the month
in which the Director shall have a Separation from Service (within the meaning
of Treasury Regulation §1.409A-1(h)) or (b) such other date following Separation
from Service, but in no event more than five years subsequent to Separation from
Service, as may be elected by the Director, the Company shall pay to the
Director the amount accrued to his or her account, in equal quarterly
installments, the number of which shall be as specified in the election made by
the Director under Section 2, but in no event shall such number exceed 40.

 

2

--------------------------------------------------------------------------------




 
3.3
An amount equivalent to interest on the balance from time to time accrued to the
Director’s account shall be accrued quarterly. The rate of interest shall equal
the prime interest rate as of the first day of such calendar quarter quoted by
the Federal Reserve Bank. Interest shall be credited to the Director’s account
unless payments are being made in installments hereunder, in which latter event
such amounts shall be paid currently in cash to the Director or the beneficiary,
as the case may be.

 

 
3.4
As an alternative to an interest equivalent, a Director may elect to have all or
any portion of his or her compensation converted into share units, each
reflecting a share of the Company’s common stock. If this alternative is
elected, the Director’s deferred account will be credited with an amount per
share unit equal to the per share dividends and distributions paid on the
Company’s common stock during the period the share unit is in the deferred
account, which amount shall in turn be converted into share units. The
Director’s right to the dividend equivalent shall accrue on the date the
dividend is declared. However, the number of share units credited to a
Director’s account for both the deferred compensation and the dividend
equivalents shall be determined on the basis of the closing market composite
price for the Company’s common stock as reported on the New York Stock Exchange
Composite Transactions on the last trading day preceding the deferred
compensation or dividend payment date. For Separations from Service occurring on
and after July 26, 2007, the share units in the Director’s account shall be
converted to a cash equivalent based on the closing market composite price for
the Company’s common stock as reported on the New York Stock Exchange Composite
Transactions on the first trading day after the date the Director incurs a
Separation from Service.

 

3

--------------------------------------------------------------------------------



SECTION 4. Transfer Between Cash Deferral and Stock Equivalent Deferral. As of
the first day of the calendar quarter following the regular annual meeting of
stockholders of the Company, a Director, by giving written notice to the
Company, may switch all or any portion of the balance in his or her deferred
compensation account between the interest equivalent option and the share unit
option using the closing price for the Company’s common stock determined as
stated in Section 3.4 on the last preceding trading day.
 
SECTION 5. Beneficiary Designation. Upon the death of the Director prior to
distribution to him or her of the entire amount accrued to the Director’s
account, any such undistributed amount shall be paid in a lump sum to such
beneficiaries and in such proportions among them as the Director shall have
designated in the latest instrument in writing filed by him or her with the
Company, provided, however, that the Director may elect in accordance with the
election provisions of Section 2 that such undistributed amount shall be paid to
any one beneficiary in equal quarterly installments commencing with the first
day of the calendar quarter following the Director’s death, the aggregate number
of which installments (including installments, if any, paid to the Director
before his or her death) shall be as specified by the Director under Section 3.2
If there shall be no beneficiary designated or in existence at the Director’s
death, any undistributed amount shall be paid to the executor or administrator
of the Director’s estate. If payments are being made in installments to an
individual beneficiary, then upon such beneficiary’s death any amount then
undistributed shall be paid to the executor or administrator of the
beneficiary’s estate.
 
SECTION 6. Plan Binding. This Plan shall be binding on the Director and his or
her heirs and legal representatives and on the Company and its successors and
assigns, whether by merger, consolidation or the sale of all or substantially
all of the Company’s assets.
 
SECTION 7. Nonassignability. No Director or beneficiary shall have any power to
commute, encumber, sell or otherwise dispose of the rights provided herein and
such rights shall be nonassignable and nontransferable.
 

4

--------------------------------------------------------------------------------



SECTION 8. Counterparts. Any elections associated with this Plan may be executed
in two or more counterparts, any one of which shall be deemed an original
without reference to the others.
 
SECTION 9. Governing Law. The provisions of this Plan and the rights of the
participants hereunder shall be interpreted and construed in accordance with the
laws of the State of Illinois.
 
SECTION 10. Amendment or Termination. This Plan may be amended by the Board of
Directors of the Company (the “Board”) at any time and from time to time
provided that no such amendment shall serve to (a) impair or restrict the right
of any Director to receive or (b) reduce the amounts of compensation or
equivalent interest or equivalent stock theretofore accrued to the account of
any Director. This Plan may be terminated by the Board at any time, provided
that such termination shall not affect any funds accrued to the account of any
Director at the date of such termination. The provisions of this Plan shall
continue to apply to any such funds until distribution thereof according to the
Plan.
 
 
5

--------------------------------------------------------------------------------


 